149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Darlene Louise ROONEY, Appellant.
No. 97-3919.
United States Court of Appeals, Eighth Circuit.
Submitted: March 10, 1998.Filed: May 20, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before BEAM and HEANEY, Circuit Judges, and WATERS,1 District Judge.
PER CURIAM.


1
Darlene Rooney was convicted by a jury of three counts relating to fraudulent use and possession of cellular phones.  At her 1993 trial, she was represented by a public defender.  Rooney was ordered to report to the Marshals' Office on January 3, 1994 to serve a 90-day sentence.  She did not do so and was a fugitive until her February 23, 1997 arrest.  She was then charged with knowingly and intentionally failing to appear for service of sentence.  At her arraignment, Rooney sought to represent herself.  After cautioning Rooney about refusing counsel, the magistrate appointed standby counsel.  In representing herself both at her arraignment and trial, Rooney claimed that she did not understand the nature of the charges against her or the rules of evidence or criminal procedure.  Both the magistrate and district court read the required Bench Book warnings and cautioned Rooney against representing herself.  Nonetheless, she reiterated her desire to represent herself.


2
Rooney's standby counsel filed and argued an appeal on her behalf challenging whether Rooney knowingly and voluntarily waived her right to counsel.  Prior to oral argument, Rooney filed a pro se motion to quash the appeal.  While we reserved decision on Rooney's motion until after oral argument, we now grant her motion.  Accordingly, the appeal is quashed.


3
A true copy.


4
Attest.



1
 The Honorable H. Franklin Waters, United States District Judge for the Western District of Arkansas, sitting by designation